      Case 4:20-cv-00180-RSB-CLR Document 12 Filed 08/28/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

                                                 )
 IN THE MATTER OF THE                            )
 COMPLAINT OF CONTINENTAL                        )
 HEAVY CIVIL CORPORATION, AS                     )
 OWNERS OF THE 10-FOOT                           ) Case No.: 4:20-cv-00180
 TRACKER ALUMINUM JON BOAT,                      )
 FOR EXONERATION FROM OR                         )
 LIMITATION OF LIABILITY                         )
                                                 )


             NOTICE OF COMPLAINT AND AMENDED COMPLAINT FOR
               EXONERATION FROM OR LIMITATION OF LIABILITY

       NOTICE is hereby given that Limitation Plaintiff, Continental Heavy Corporation, as

owner of the 10-foot Tracker aluminum jon boat (Serial #/HIN: US-BUJ11587A919) (“Limitation

Vessel”), has filed an initial Verified Complaint and has since filed an Amended Complaint with

this Court, pursuant to 46 U.S.C. § 181 et seq., as amended by U.S.C. §§ 30501 et seq., claiming

the right to exoneration from or limitation of liability for damage claims, demands, or liens arising

out of an incident, occurring on about July 31, 2019, involving the capsizing of the Limitation

Vessel, allegedly causing property damage, personal injuries and/or death, as more fully described

in the Amended Complaint. All persons asserting claims with respect to which the Amended

Complaint seeks exoneration from or limitation of liability for must file their respective claims, in

accordance with Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of

the Federal Rules of Civil Procedure, with the Clerk of the Court for the United States District

Court, Southern District of Georgia, 125 Bull Street, Savannah, Georgia, 31401, and to serve a

copy thereof on the attorney for Limitation Plaintiff, Colin A. McRae of Hunter, Maclean, Exley




                                            Page 1 of 2
      Case 4:20-cv-00180-RSB-CLR Document 12 Filed 08/28/20 Page 2 of 2



& Dunn, P.C., 200 E. Saint Julian Street, P.O. Box 9848, Savannah, Georgia 31412, email:

cmcrae@huntermaclean.com, on or before September 30, 2020, or be forever defaulted.

       Personal attendance is not required.

       Any claimant desiring to contest Plaintiff’s right either to exoneration from or limitation

of liability shall file and serve an answer, unless the claimant’s claim has included an answer, all

as required by Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions contained in the Federal Rules of Civil Procedure.

       SO ORDERED, this 28th day of August, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                            Page 2 of 2
